Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55; priority documents filed on 12/17/2018 are accepted. 

Response to Amendment
Amendment to the claims, filed on 06/03/2022, are accepted and do not introduce new matter. 
Claims 1-18 are pending; claim 18 is new. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui (U.S. 2004/0135858).
Regarding claim 1, Usui teaches an injection device (seen in Fig 1) comprising: 
an injection nozzle (ejecting head 34) injecting an injection agent into a target container (substrate S); and 
a vibration generating device (defined by motors 43, 44, 45, 46) vibrating the injection nozzle in a plurality of directions during injection of the injection agent (as disclosed in Par 0060-0061, the motors swing in a plurality of directions to move the nozzle; the swinging movement of the motors is considered a vibration; furthermore, all electric motors produce vibrations as they operate); wherein 
the vibration generating device has a plurality of vibration generators (45 and 46); 
the plurality of vibration generators each vibrate in a different direction (as seen in Fig 1 and disclosed in Pars 0060-0061); 
the plurality of vibration generators are spaced from each other at a plurality of places on a lateral surface of the injection nozzle such that none of the plurality of vibration generators are in contact with each other (as seen in Fig 1, the vibrators 45 and 46 are placed on different lateral surfaces of the nozzle 34), and such that a first one of the plurality of vibration generators is disposed perpendicular to a second one of the plurality of vibration generators (45 is perpendicular to 46, as seen in Fig 1); and 
the injection nozzle and vibration generating device are movable in a vertical direction and in a horizontal direction while injecting the injection agent such that the injection agent is injected into the target container while the injection nozzle and vibration generating device are moved in a circle above the target container (as shown by directional arrows in Fig 1, the vibrators allow for the nozzle to move vertically and horizontally; also show by directional arrows the vibrators also allow for circular motion).  
Regarding claim 2, Usui teaches the injection device according to claim 1, wherein the plurality of vibration generators are provided individually at the plurality of places on the lateral surface of the injection nozzle (as seen in Fig 1, 45 and 46 are on different lateral surfaces of the nozzle 34).  
Regarding claim 5, Usui teaches the injection device according to claim 1, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed in Pars 0060 and 0061 and seen in Fig 1).  
Regarding claim 6, Usui teaches the injection device according to claim 2, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed in Pars 0060 and 0061 and seen in Fig 1).  
Regarding claim 9, Usui teaches the injection device according to claim 1, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 10, Usui teaches the injection device according to claim 2, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 13, Usui teaches the injection device according to claim 5, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 14, Usui teaches the injection device according to claim 6, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 17, Usui teaches an injection method wherein when an injection nozzle (ejecting head 34) injects an injection agent into a target container (substrate S), the injection nozzle is vibrated in a plurality of directions (as seen by direction arrows in Fig 1) by a vibration generating device (defined by motors 43, 44, 45, 46)  having a plurality of vibration generators (45 and 56), wherein the plurality of vibration generators each vibrate in a different direction (as disclosed in Par 0060-0061, the motors swing in a plurality of directions to move the nozzle; the swinging movement of the motors is considered a vibration; furthermore, all electric motors produce vibrations as they operate), and the plurality of vibration generators are spaced from each other at a plurality of places on a lateral surface of the injection nozzle (45 and 46 are on different lateral surfaces of the nozzle 34) such that none of the plurality of vibration generators are in contact with each other (as seen in Fig 1), and such that a first one of the plurality of vibration generators is disposed perpendicular to a second one of the plurality of vibration generators (45 is perpendicular to 46, see Fig 1); and 
the injection nozzle and vibration generating device are moved in a vertical direction and in a horizontal direction while injecting the injection agent such that the injection agent is injected into the target container while the injection nozzle and vibration generating device are moved in a circle above the target container (as shown by directional arrows in Fig 1, the vibrators allow for the nozzle to move vertically and horizontally; also show by directional arrows the vibrators also allow for circular motion).  
Regarding claim 18, Usui teaches an injection device (seen in Fig 1) comprising: 
an injection nozzle (ejecting head 34) injecting an injection agent into a target container (substrate S); and 
a vibration generating device (defined by motors 43, 44, 45, 46) vibrating the injection nozzle in a plurality of directions during injection of the injection agent (as disclosed in Par 0060-0061, the motors swing in a plurality of directions to move the nozzle; the swinging movement of the motors is considered a vibration; furthermore, all electric motors produce vibrations as they operate); wherein 
the vibration generating device has a plurality of vibration generators (45 and 46); 
the plurality of vibration generators each vibrate in a different direction (as seen in Fig 1 and disclosed in Pars 0060-0061); 
the plurality of vibration generators are spaced from each other at a plurality of places on a lateral surface of the injection nozzle such that none of the plurality of vibration generators are in contact with each other (as seen in Fig 1, the vibrators 45 and 46 are placed on different lateral surfaces of the nozzle 34), and such that a first one of the plurality of vibration generators is disposed perpendicular to a second one of the plurality of vibration generators (45 is perpendicular to 46, as seen in Fig 1); and 
the injection nozzle and vibration generating device are attached to a plurality of perpendicular shafts (shafts 33d of nozzle moving section 33) for moving the injection nozzle and vibration generating device in a vertical direction and in a horizontal direction while injecting the injection agent, such that the injection agent is injected into the target container while the injection nozzle is moved in a circle above the target container (as shown by directional arrows in Fig 1, the vibrators allow for the nozzle to move vertically and horizontally; also show by directional arrows the vibrators also allow for circular motion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Usui (U.S. 2004/0135858).
Regarding claim 3, Usui teaches the injection device according to claim 1. However, Usui does not explicitly teach the device wherein frequency of vibration of the injection nozzle is not more than 1000 Hz.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable vibration frequency for the vibration generator, including a vibration of no more than 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Usui discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result-effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container.  
Regarding claim 4, Usui teaches the injection device according to claim 2. However, Usui does not explicitly teach the device wherein frequency of vibration of the injection nozzle is not more than 1000 Hz.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable vibration frequency for the vibration generator, including a vibration of no more than 1000 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Usui discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable frequency for the device to function as desired. Furthermore, Applicant has not disclosed any criticality for having the frequency of the vibration generator to be no more than 1000 Hz. Finally, changes in frequency affect the characteristics of the fluid dispensed by the injection nozzle, i.e. frequency is a result-effective variable; therefore, it would be obvious to try (see MPEP 2141 III) different frequencies to meet any desired dispensing characteristic, based on type of fluid being used and the characteristics of the target container.  
Regarding claim 7, Usui teaches the injection device according to claim 3, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed in Pars 0060 and 0061 and seen in Fig 1).  
Regarding claim 8, Usui teaches the injection device according to claim 4, wherein the injection nozzle is movable in vertical and horizontal directions while injecting the injection agent (as disclosed in Pars 0060 and 0061 and seen in Fig 1).  
Regarding claim 11, Usui teaches the injection device according to claim 3, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 12, Usui teaches the injection device according to claim 4, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 15, Usui teaches the injection device according to claim 7, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  
Regarding claim 16, Usui teaches the injection device according to claim 8, wherein the injection nozzle includes a plurality of nozzles provided side by side (as disclosed in Par 0062 and 0063 and seen in Figs 2a and 3b, the injection nozzle includes a plurality of nozzles 18 provided in each cavity 15, side-by-side as seen in Fig 2a).  

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 06/03/2022 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752